—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress defendant’s statements to the arresting officer. That officer’s questioning of defendant about his identity, the reason for the stop and whether he had been drinking was investigatory, not custodial, interrogation (see, People v Hennigan, 135 AD2d 1082, 1083; People v Brown, 104 AD2d 696, 697). Defendant’s contention that the court erred in charging the jury on the elements of aggravated unlicensed operation of a motor vehicle in the second degree has not been preserved for review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention in the interest of justice (see, CPL 470.15 [6] [a]). The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Niagara County Court, Fricano, J.—Driving With Ability Impaired.) Present—Green, J. P., Pine, Fallon, Callahan and Doerr, JJ.
169